          Case 2:20-cv-01435-MRH Document 1 Filed 09/23/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DESIREE PINKSTON,                              )
                                               )
                       Plaintiff,              )
                                               )
               vs.                             )       Civil Action No.      2:20-CV-1435
                                               )
CITY OF PITTSBURGH,                            )       JURY TRIAL DEMANDED
OFFICER MORGAN J. LOGAN,                       )
and JOHN DOE, Officers,                        )
                                               )
                       Defendants              )


                                          COMPLAINT


       Plaintiff in this civil rights lawsuit alleges that the arrest, detention and prosecution of the

Plaintiff amounted to false arrest and malicious prosecution in violation of the Fourth

Amendment to the U.S. Constitution. Plaintiff seeks damages for the deprivation of liberty out-

of-pocket costs, and for physical and emotional injuries caused by Defendants’ actions.

                                    JURISDICTION AND VENUE


   1. This Court has jurisdiction over this action pursuant to 28 U.S.C. Sections 1331 and

       1343(c) and (4). This Court also has jurisdiction pursuant to 28 U.S.C. Sections 2201

       and 2002 to declare the rights of the parties and to grant all further relief found necessary
      Case 2:20-cv-01435-MRH Document 1 Filed 09/23/20 Page 2 of 7




   and proper and under 42 U.S.C. Section 1983 for a redress of violations of the Fourth

   Amendment of the U.S. Constitution.

2. This Court has personal jurisdiction over the defendants, who are located in the Western

   District of Pennsylvania.

3. Venue is proper in the Western District of Pennsylvania pursuant to 28 U.S.C. Section

   1391(a) in that the defendants are subject to personal jurisdiction within the Western

   District of Pennsylvania and the events that give rise to this action occurred within the

   Western District of Pennsylvania.




                                        PARTIES

4. Plaintiff, Desiree Pinkston,( “Pinkston”), is an adult individual residing at 631 Linden

   Avenue, New Kensington, Pennsylvania 15068.

5. Defendant City of Pittsburgh is a municipal subdivision organized under the laws of

   Pennsylvania.

6. Defendant, Morgan J. Logan (“Logan”) is a police officer employed by the City of

   Pittsburgh with the City of Pittsburgh Bureau of Police.

7. The John Doe Defendants are other law enforcement officers employed by the City of

   Pittsburgh with City of Pittsburgh Bureau of Police, who acting under the color of state

   law ratified, approved and applied the City’s policies in this case, including the arrest

   without probable cause. The John Doe Defendants are named in their individual

   capacity.




                                             2
      Case 2:20-cv-01435-MRH Document 1 Filed 09/23/20 Page 3 of 7




                                             FACTS



8. On Thursday, September 19, 2019 City of Pittsburgh Police Officers, including

   Defendant Morgan J. Logan (“Logan”) caused a Criminal Complaint to be issued against

   Pinkston based on an Affidavit of Probable Cause prepared by Logan as the Charging

   Officer concerning a stabbing incident that occurred in the East Hills section of the City

   of Pittsburgh.

9. That Complaint (No. CR-0007695-2019 and OTN No. G849240-0) charged Pinkston

   with nine serious criminal offenses, most felonies, including:

       a. One Count of Criminal Conspiracy to Commit Criminal Homicide;

       b. Three Counts of Aggravated Assault;

       c. Three Counts of Criminal Conspiracy to commit Aggravated Assault;

       d. One Count of Riot; and

       e. One Count of Disorderly Conduct.

10. Plaintiff Pinkston had no involvement in the incident alleged in the Criminal Complaint.

11. On Sunday, September 22, 2019 at 11:00 a.m. Pinkston was arrested at her home,

   handcuffed and taken into custody in the presence of her 12-year old daughter.

12. While she was being arrested, Pinkston asked the arresting officer(s) if this had to do

   “with what I saw in the news.” Officer Morgan J. Logan was the principal arresting

   officer.

13. The officer(s) responded yes, it involves your sister, Shaylon Pinkston.




                                             3
      Case 2:20-cv-01435-MRH Document 1 Filed 09/23/20 Page 4 of 7




14. Plaintiff, Pinkston responded “she is not my sister” and proceeded to show arresting

   officers a current Pennsylvania State I.D. identification showing that she was not the

   person officers thought she was.

15. While being processed arresting officers asked to see Plaintiff Pinkston’s lower left leg

   looking for a certain tattoo. Pinkston showed the lower left leg which failed to show the

   tattoo officers were looking for.

16. The filing of the Complaint and the arrest of Pinkston generated a great deal of publicity

   with allegations that Pinkston had committed serious crimes (described in paragraph 6

   herein), persons still approach to this day thinking she was the perpetrator of such crimes.

17. Prior to arresting Pinkston, City of Pittsburgh Police Officers failed to show photos of

   Pinkston to the victims of the crimes alleged, and failed to conduct any other type of

   identification procedures prior to arresting Pinkston.

18. On September 22, 2019 Pinkston was arraigned before a Magistrate in the Pittsburgh

   Municipal Court at which time:

       a. She was informed of the nine Charges filed against her;

       b. Bail was set in the amount of $20,000.00 which she was unable to initially post;

       c. A Preliminary Hearing was set for September 30, 2019 in the Pittsburgh

           Municipal Court.

19. Pinkston was incarcerated at the Allegheny County Jail for a period of 24 hours before

   her release after posting bail through Liberty Bail Bonds and paying a non-refundable fee

   in the amount of one thousand ($1,000) dollars.




                                             4
      Case 2:20-cv-01435-MRH Document 1 Filed 09/23/20 Page 5 of 7




20. While at the jail, she was assaulted on the afternoon of September 22, 2019, and sought

    medical treatment following her release at the University of Pittsburgh Medical Center

    (St. Margaret’s).

21. After bond was posted, Pinkston was released from the County Jail, Monday, September

    23, 2019 at 11:30 a.m.

22. The arrest and incarceration caused Pinkston to miss work at her union job at Smithfield

    Foods.

23. When Plaintiff Pinkston met with the Office of the Public Defender on Tuesday,

    September 24, 2020 she was notified by that office that the criminal case was withdrawn

    by the Office of the District Attorney, and all criminal charges were dismissed, due to

    “mistaken identity.”

24. It is believed, and, therefore it is averred that the City of Pittsburgh Police officers

    arrested Pinkston based on her last name and nothing more.

25. After Pinkston’s arrest and incarceration, but not before, City of Pittsburgh Police

    Officers showed photos of Plaintiff Pinkston to the victims of the alleged assault. The

    victims stated to the officers that Pinkston was not the perpetrator of the assault.




     FOURTH AMENDMENT RIGHT TO BE FREE FROM FALSE ARREST

                                  (against all Defendants)

26. Plaintiff incorporates by reference the allegations of the preceding paragraphs one

    through nineteen as though set forth at length herein.




                                               5
        Case 2:20-cv-01435-MRH Document 1 Filed 09/23/20 Page 6 of 7




  27. Defendants’ actions in ordering and/or carrying out the arrest and detention of Plaintiff

     without probable cause violated Plaintiffs’ Fourth Amendment right to be free from false

     arrest.




FOURTH AMENDMENT RIGHT TO BE FREE FROM MALICIOUS PROSECUTION
                                   (against all Defendants)

  28. Plaintiff incorporates by reference the allegations of the preceding paragraphs one

     through fifteen as though set forth at length herein.

  29. Defendants’ actions in authorizing and/or directing the filing of criminal charges against

     the Plaintiff without probable cause violated Plaintiff’s Fourth Amendment right to be

     free from malicious prosecution.




                                  PRAYER FOR RELIEF

     WHEREFORE, in light of the foregoing, Plaintiff respectfully requests the following:

  a) A declaratory judgment pursuant to 28 U.S.C. Sections 2201 and 2202 and 42 U.S.C.

     Section 1983 declaring that Defendants violated Plaintiff’s Fourth Amendment rights;

  b) Damages, in an amount to be determined at trial, against Defendants for violating

     Plaintiff’s rights under the United States Constitution and for physical and emotional-

     distress injuries resulting therefrom;

  c) An order awarding Plaintiff the costs incurred in this litigation, including attorney’s fees

     pursuant to 42 U.S.C. Section 1988; and

  d) Such other relief as the Court deems just and proper.



                                               6
Case 2:20-cv-01435-MRH Document 1 Filed 09/23/20 Page 7 of 7




                           Respectfully submitted,



                           /s/ Michael J. Healey
                           Michael J. Healey, Esq.
                           Pa. ID No. 27283
                           247 Fort Pitt Boulevard, 4th Floor
                           Pittsburgh, PA 15222
                           412-391-7711
                           mike@unionlawyers.net

                           Attorney for Plaintiff




                              7
